Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), made this 11th
day of October, 2010 (the “Effective Date”), is entered into among Peter Wulff
(“Executive”), Alphatec Spine, Inc., a California corporation (the “ASI”), and
Alphatec Holdings, Inc., a Delaware corporation (“Parent”) (collectively, ASI
and Parent shall be referred to as the “Company”).

1.   Effective Date.    This Agreement, which shall govern Executive’s
employment by the Company, shall become effective on the Effective Date and the
Executive’s employment pursuant to the terms of this Agreement shall begin on
the Effective Date.

2.   At-Will Employment.    The parties to this Agreement agree and acknowledge
that the Executive’s employment pursuant to this Agreement shall be considered
at-will following the 90-day period after the Effective Date. Either party may
terminate this Agreement at any time, with or without cause pursuant to the
terms of this Agreement. Similarly, the Company may change Executive’s position,
responsibilities or compensation with or without cause or notice at any point.

3.   Title; Capacity; Office.    The Company shall employ Executive, and
Executive agrees to work for the Company initially as its Senior Vice President,
Strategic Initiatives. Executive shall perform the duties and responsibilities
inherent in the position in which Executive serves and such other duties and
responsibilities as the President and Chief Executive Officer (or his or her
designee(s)) shall from time to time reasonably assign to Executive. Executive
shall report to the President and Chief Executive Officer (or his or her
designee(s)).

4.   Compensation and Benefits.    While employed by the Company, Executive
shall be entitled to the following (it being agreed, for the avoidance of doubt,
that, except as provided in Section 5.2, amounts payable on the happening of any
specified event will not be payable if the Executive is not employed by the
Company upon the happening of such event):

  4.1   Salary.  Commencing on the Effective Date, the Company shall pay
Executive a salary at an annualized rate of $273,000, less applicable payroll
withholdings, payable in accordance with the Company’s customary payroll
practices.

  4.2   Performance Bonus.  If Executive remains employed through the last day
of a fiscal year, Executive will be eligible to receive a discretionary cash
performance bonus each fiscal year in an amount equal to 50% of the annual base
salary for such fiscal year (the “Total Bonus Amount”) based on Executive’s
achievement of annual performance objectives established by the board of
directors of the Company (the “Board”) or their designee(s) at the beginning of
each fiscal year. If Executive does not remain employed through the end of a
fiscal year, he/she will not be eligible to receive any amount as a performance
bonus. The amount of the bonus paid to the Executive shall be prorated with
respect to any year in which the Executive was not a full-time employee at the
start of such year.

  4.3   Reimbursement of Expenses.  Executive shall be entitled to prompt
reimbursement for reasonable expenses incurred or paid by Executive in
connection with, or related to the performance of, Executive’s duties,
responsibilities or services under this Agreement, upon presentation by
Executive of documentation, expense statements, vouchers and/or such other
supporting information as the Company may reasonably request. Expenses that do
not comply with applicable law and/or the Company’s Travel and Entertainment
Policy will not be reimbursed under any circumstances.

  4.4   Vacation.  The Executive may take up to four (4) weeks of paid vacation
during each year.

5.   Termination of Employment.    The Executive’s employment can terminate at
any time with or without cause or notice:

  5.1   Termination by the Company for Cause.  If the Company terminates
Executive for Cause, the Company shall have no obligation to Executive other
than for payment of wages earned through the termination date. For purposes of
this Agreement, “Cause” means any one of the following: (i) Executive being
convicted of a felony; (ii) Executive committing any act of fraud or dishonesty
resulting or intended to result directly or indirectly in personal enrichment at
the expense of the Company; (iii) failure or refusal by Executive to follow
policies or directives reasonably established by the President and Chief
Executive Officer or his or her designee(s) that goes uncorrected after notice
has been provided to Executive; (iv) a material breach of this Agreement that
goes uncorrected after notice has been provided to Executive; (v) any gross or
willful misconduct or gross negligence by Executive in the performance of
Executive’s duties; (vi) egregious conduct by Executive that brings Company or
any of its subsidiaries or affiliates into public disgrace or disrepute; or
(vii) a material violation of the Company’s Code of Conduct.

  5.2   Termination by the Company Without Cause.  In the event that Executive’s
employment is terminated without Cause:

  (a)   during the time period that begins on the Effective Date and ends 180
days after the Effective Date, the Company shall continue for a period of 12
months (the “12-Month Severance Period”), to pay to Executive the annual base
salary then in effect and payment for accrued but untaken vacation days. During
the Severance Period, if the Executive is entitled to and elects to have COBRA
coverage, the Company shall make a monthly payment to the Executive equal to the
monthly cost of COBRA coverage under the Company’s group health plan for the
Executive and his family members who are entitled to such COBRA coverage.

  (b)   during the time period that begins on the 181st day after the Effective
Date and ends on December 31, 2011, thereafter, the Company shall continue for a
period of nine months (the “9-Month Severance Period”), to pay to Executive the
annual base salary then in effect and payment for accrued but untaken vacation
days. During the Severance Period, if the Executive is entitled to and elects to
have COBRA coverage, the Company shall make a monthly payment to the Executive
equal to the monthly cost of COBRA coverage under the Company’s group health
plan for the Executive and his family members who are entitled to such COBRA
coverage.

  (c)   during the time period that begins on the January 1, 2012 and
thereafter, the Company shall continue for a period of six months (the “6-Month
Severance Period”), to pay to Executive the annual base salary then in effect
and payment for accrued but untaken vacation days. During the Severance Period,
if the Executive is entitled to and elects to have COBRA coverage, the Company
shall make a monthly payment to the Executive equal to the monthly cost of COBRA
coverage under the Company’s group health plan for the Executive and his family
members who are entitled to such COBRA coverage.



--------------------------------------------------------------------------------

 

For the purposes of clarity, the Company shall not be entitled to terminate this
Agreement without Cause prior to the 91st day after the Effective Date.

In addition, for the purposes of clarity, the Executive shall only be entitled
to a single payment under either Section 5.2(a), 5.2(b) or 5.2(c) pursuant to
this Agreement. The Company shall not be obligated to make the severance
payments otherwise provided for in Section 5.2 unless the Executive provides to
the Company, and does not revoke, a general release of claims in a form
satisfactory to the Company.

6.   Additional Covenants of the Executive.

  6.1   Noncompetition; Nonsolicitation; Nondisparagement.

(a)   During Executive’s employment with the Company, Executive shall not,
directly or indirectly, render services of a business, professional or
commercial nature to any other person or entity that competes with the Company’s
business, whether for compensation or otherwise, or engage in any business
activities competitive with the Company’s business, whether alone, as an
Executive, as a partner, or as a shareholder (other than as the holder of not
more than one percent of the combined voting power of the outstanding stock of a
public company), officer or director of any corporation or other business
entity, or as a trustee, fiduciary or in any other similar representative
capacity of any other entity. Notwithstanding the foregoing, the expenditure of
reasonable amounts of time as a member of other companies’ Board of Directors
shall not be deemed a breach of this if those activities do not materially
interfere with the services required under this Agreement.

(b)   During Executive’s employment with the Company, and for a period of one
year following the termination of the Executive’s employment with the Company,
the Executive shall not, without the prior written consent of the Company:

(i)  either individually or on behalf of or through any third party, directly or
indirectly, solicit, entice or persuade or attempt to solicit, entice or
persuade any employee, agent, consultant or contractor of the Company or any of
its affiliates (the “Company Group”) to leave the service of the Company Group
for any reason; or

(ii)  either individually or on behalf of or through any third party, directly
or indirectly, interfere with, or attempt to interfere with, the business
relationship between the Company Group and any vendor, supplier, surgeon or
hospital with which the Executive has interacted during the course of his
employment with the Company.

(c)   During Executive’s employment with the Company and at all times
thereafter, Executive shall not make any statements that are professionally or
personally disparaging about, or adverse to, the interests of the Company or any
of its divisions, affiliates, subsidiaries or other related entities, or their
respective directors, officers, employees, agents, successors and assigns
(collectively, “Company-Related Parties”), including, but not limited to, any
statements that disparage any person, product, service, finances, financial
condition, capability or any other aspect of the business of any Company-Related
Party, and that Executive will not engage in any conduct which could reasonably
be expected to harm professionally or personally the reputation of any
Company-Related Party.

  6.2  If any restriction set forth in this Section 6 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

  6.3  The restrictions contained in this Section 6 are necessary for the
protection of the Proprietary Information and goodwill of the Company and are
considered by Executive to be reasonable for such purpose. Executive agrees that
any breach of this Section 7 will cause the Company substantial and irrevocable
damage and therefore, in the event of any such breach, in addition to such other
remedies which may be available, the Company shall have the right to seek
specific performance and injunctive relief.

7.   Other Agreements.    Executive represents that Executive’s performance of
all the terms of this Agreement as an Executive of the Company does not and will
not breach any (i) agreement to keep in confidence proprietary information,
knowledge or data acquired by Executive in confidence or in trust prior to
Executive’s employment with the Company or (ii) agreement to refrain from
competing, directly or indirectly, with the business of any previous employer or
any other party.

8.   Notices.    All notices required or permitted under this Agreement shall be
in writing and shall be deemed effective upon (a) a personal delivery, or
(b) deposit in the United States Post Office, by registered or certified mail,
postage prepaid.

9.   Entire Agreement.    This Agreement and the agreements related to the
Options constitute the entire agreement between the parties and supersedes all
prior agreements and understandings, whether written or oral relating to the
subject matter of this Agreement, including without limitation that certain
Employment Agreement dated June 13, 2008 by and among the parties to this
Agreement.

10.   Amendment.    This Agreement may be amended or modified only by a written
instrument executed by both the Company and Executive.

11.   Successors and Assigns.    This Agreement shall be binding upon and inure
to the benefit of both parties and their respective successors and assigns,
including any corporation into which the Company may be merged or which may
succeed to its assets or business, provided, however, that the obligations of
Executive are personal and shall not be assigned by Executive. The Company may
assign this Agreement following the delivery of written notice to the Executive.

12.   Miscellaneous.

 12.1   No Waiver.    No delay or omission by the Company in exercising any
right under this Agreement shall operate as a waiver of that or any other right.
A waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.



--------------------------------------------------------------------------------

 

 12.2   Severability.  In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

 12.3   Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of California.

 12.4   Consent to Arbitration.  In the event of a dispute involving this
Agreement, the Executive consents and agrees that all disputes shall be resolved
in accordance with the terms and conditions of the Mutual Agreement to Arbitrate
Claims between the Company and the Executive.

 12.5   Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

 

/s/ Peter C. Wulff

 

 

Peter C. Wulff

 

 

 

ALPHATEC SPINE, INC.

 

 

 

By:

 

      /s/ Ebun S. Garner, Esq.

 

 

Name:

 

      Ebun S. Garner, Esq.

Title:

 

      General Counsel and Senior Vice President

 

 

 

ALPHATEC HOLDINGS, INC.

 

 

By:

 

      /s/ Ebun S. Garner, Esq.

 

 

Name:

 

      Ebun S. Garner, Esq.

Title:

 

      General Counsel and Senior Vice President